In an action upon two series of promissory notes, arising out of independent transactions, in which action three counterclaims were interposed, defendants appeal (1) from'an order of the Supreme Court, Queens County, entered November 25, 1959, granting plaintiffs’ motion for summary judgment, and (2) from the judgment entered thereon in favor of plaintiffs on their complaint and dismissing said counterclaims. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.